214 U.S. 344 (1909)
INTERNATIONAL MERCANTILE MARINE COMPANY
v.
STRANAHAN.
SAME
v.
SAME.
Nos. 510, 511.
Supreme Court of United States.
Argued January 11, 12, 1909.
Decided June 1, 1909.
IN ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
Mr. William G. Choate and Mr. Lucius H. Beers for plaintiffs in error.[1]
Mr. Wade H. Ellis, Assistant to the Attorney General, with whom Mr. Henry L. Stimson, Mr. Winfred T. Demson and Mr E.P. Grosvenor were on the brief for defendant in error.[1]
MR. JUSTICE WHITE delivered the opinion of the court.
These writs of error are prosecuted to obtain the reversal of judgments entered in favor of the United States in actions brought to recover back sums paid as penalties imposed and collected under authority of § 9 of the Immigration Act of March 3, 1903. One action concerned penalties exacted before and the other related to a penalty which attached after the promulgation by the Secretary of Commerce and Labor of a certain rule of procedure known as circular No. 58. As the controversies in these cases are of the same nature as that presented by the record in Oceanic Steam Navigation Company, Limited, v. The United States, No. 509, just decided, ante, p. 320, and as the principles which controlled the decision in that case are here absolutely decisive, the judgments in these cases must be, and they are,
Affirmed.
NOTES
[1]  For abstracts of argument see Pages 322-329, ante.